Citation Nr: 0502190	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  01-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for healed fracture of the 
distal third of the left femur with myositis ossificans into 
the quadriceps muscle, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased rating for healed 
fracture of the distal third of the left femur with myositis 
ossificans into the quadriceps muscle.  The veteran filed a 
notice of disagreement (NOD) received by VA in December 2000.  
A statement of the case (SOC) was issued in January 2001.  A 
substantive appeal was received in August 2001.  The veteran 
was scheduled for a Travel Board hearing in October 2002.  He 
failed to report.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran's healed fracture of the distal third of the 
left femur with myositis ossificans into the quadriceps 
muscle is productive of no more than slight knee disability.  

3.  The veteran has leg extension of 0 degrees and flexion of 
100 degrees of the left leg.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for healed 
fracture of the distal third of the left femur with myositis 
ossificans into the quadriceps has not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5023, 5255, 
5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for an increased rating.  Furthermore, the Appeals 
Management Center (AMC) sent a letter to the veteran in 
March 2004, which asked him to submit certain information, 
and informed him of the elements needed to substantiate his 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  This letter was sent 
to the veteran in connection with a Board remand of 
August 2003, which required that the veteran be made aware of 
the VCAA and the notice requirements connected with it.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  The veteran received VCAA notice in 
March 2004, after the Board remanded the instant claim.  
While notice prior to initial adjudication did not occur 
here, content complying notice was eventually accomplished, 
together with proper subsequent VA process.  The veteran was 
also provided an opportunity to testify at a hearing before 
the RO on two occasions, which he cancelled.  He also was 
given an opportunity to testify at a Travel Board hearing in 
October 2002, but failed to report.  In view of this, the 
veteran is not considered prejudiced by any defect in the 
timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained all evidence identified by the veteran.  The VA 
obtained the veteran's private treatment records, his VA 
outpatient treatment records, and he underwent additional VA 
examination in connection with the claim.  The veteran has 
not identified any additional evidence pertinent to his claim 
not already of record, and there are no known additional 
records to obtain.  There is nothing further that can be done 
in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined in connection with this claim.  

The Board finds that VA has satisfied its duties to inform 
and assist.  





II.  Increased Rating-Myositis Ossificans, Left femur

In a rating decision of June 1946, service connection was 
granted for chronic myositis, left thigh.  A noncompensable 
rating was assigned, effective February 1946.  By rating 
decision of December 1946, the disability was recharacterized 
to myositis, with exostosis, left femur.  The disability was 
rated 10 percent disabling, effective February 1946.  This 
rating has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  

The veteran's healed fracture of the distal third of the left 
femur with myositis ossificans into the quadriceps muscle has 
been evaluated based on the symptoms affecting his left lower 
extremity.  The veteran was injured while on active duty when 
during athletics, he was struck by another player.  He 
underwent heat treatments.  A bone mass palpable above the 
knee running diagonally across the femur was later noted.  

More recently, private treatment records from Vernon G. 
Bolender, MD from 1993 to 2000 were obtained and associated 
with the claims folder.  In March 2000, the veteran 
complained of usual leg pain.  It was noted that he had a 
10 percent disability.  He had a calcified area, with some 
tenderness in the mid shaft of the left femur.  

VA outpatient treatment records reflect that in April 2000, 
the veteran indicated that he wanted his left leg evaluated.  
He had worsening pain and he thought that he had an increase 
in calcium deposit.  In May 2000, the veteran was seen again 
for a routine follow-up appointment with a complaint of 
increasing left thigh pain.  An x-ray of the femur performed 
in May 2000 showed an old healed fracture as well as evidence 
of myositis ossificans and calcific tendinitis of the left 
quadriceps muscle.  The veteran was to be scheduled for an 
orthopedic appointment for further evaluation.  In June 2000, 
he was seen because of pain in the left leg with no relief 
from Darvocet.  He related that he was unable to sleep at 
night because of the pain.  He was placed on different 
medication in an effort to help him sleep at night.  In 
July 2000, he was seen in the orthopedic clinic, complaining 
of increasing left leg pain.  On a scale of 0 to 10, he 
indicated that his pain level was a 6.  The findings were 
that he had injured his left femur in service and developed 
bone formation and was advised to just leave it alone, on the 
theory that it could grow back, even with radiation 
treatment.  

The veteran underwent a VA-Fee basis examination in 
August 2000.  The examiner noted that the veteran had a 
recent x-ray examination at the Chillicothe VA Medical Center 
which showed myositis ossificans with an old healed fracture 
of the distal third of the femur.  Upon examination, it was 
noted that the veteran had pain over the site of the fracture 
and a hard, rock-like lesion, palpable over this area.  His 
muscle tissue appeared to be adhered to the bone underneath 
and the veteran had difficulties with flexion of the knee.  
On range of motion testing, he had only 100 degrees of 
flexion and 0 degrees of extension.  He had pain at 
100 degrees of flexion and no further motion could be done 
with passive or active range of motion.  This was secondary 
to the fact that the bone was ossifying into the muscle and 
caused underlying adherence to the bone.  The veteran 
indicated that he had increasing pain with this disability, 
greatly increasing over the past eight months, with what was 
now described as constant pain.  Darvocet was about the only 
medication that decreased the pain.  He related that he was 
unable to sleep on that side, secondary to increased pressure 
on the leg.  The diagnostic impression was restricted motion 
of the knee, secondary to adherence of the quadriceps muscle 
of the femur, old fracture, distal third of the femur, and 
myositis ossificans per x-ray.  

VA outpatient treatment records were obtained and reviewed.  
In February 2001, the veteran was seen complaining of pain in 
his left leg.  He indicated that the pain was a level 8.  It 
was also noted he was doing water exercises at the YMCA, 
which helped with mobility.  The diagnosis was stable 
orthopedic condition, causing very little disability.  

In March 2001, the veteran was seen complaining of steady 
pain, which increased when he walked.  He indicated that he 
was unable to walk a full flight of stairs.  Physical 
examination revealed straight leg raising was painful at 
30 degrees on the right (nonpainful side) and painful at 
50 degrees on the left (affected) side.  The diagnosis was 
leg pain, cause undetermined.  

Subsequent x-rays showed linear myositis ossificans in the 
mid shaft also extending to the distal third left femur.  
Dense bone formation extended into the adjacent flexor muscle 
groups.  In July 2001, he was seen for a request for a cane 
for better ambulation.  He ambulated with a limp, but showed 
no obvious muscle weakness with general testing.  In 
September 2001, the veteran again indicated he had pain of 
the left leg between the knee and hip with a level 8 in 
degree.  He walked with a cane.  Surgery was discussed with 
the veteran and he decided on no surgery.  He was instructed 
in the use of heating pad, plain Tylenol or Advil and if 
there was still pain, walking with a cane.  He was told to 
return to the clinic if needed.  

Myositis ossificans is rated on limitation of motion of 
affected parts, as degenerative arthritis.  Diagnostic Code 
5023.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc)  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

For the purposes of rating disability from arthritis, the 
knee is considered a major joints.  38 C.F.R. § 4.45(f).  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  

Under Code Diagnostic 5260 for limitation of flexion, a 10 
percent rating is for application when limited to 45 degrees, 
and a 20 percent rating is for application when limited to 30 
degrees.  

Under Diagnostic Code 5261 for limitation of extension, a 10 
percent rating is for application when limited to 10 degrees, 
and a 20 percent rating is for application when limited to 15 
degrees.

In this case, the veteran warrants no more than a 10 percent 
schedular rating for his service-connected left femur 
disability.  

Under diagnostic code 5255, the veteran's impairment of the 
left femur has shown no more than slight knee disability.  
The veteran's fracture of the left femur is productive mostly 
of complaints of pain.  Although the veteran complains that 
the pain has worsened, the fracture is healed and according 
to the VA examiner that examined him in February 2001, his 
orthopedic condition was stable, causing little disability.  

Under diagnostic code 5260, the veteran's flexion, although 
limited, was only limited to 100 degrees.  (Plate II, the 
knee, extension and flexion, 0 to 140 degrees)  Therefore, a 
noncompensable rating would be appropriate under this code.  

Under diagnostic code 5261, the veteran's extension, is not 
limited as it was 0 degrees.  Therefore, a noncompensable 
rating would be assigned under this diagnostic code.  

Because the veteran has limitation of flexion, although not 
compensable, under diagnostic code 5003, a 10 percent rating 
is appropriate for each major joint affected by limitation of 
motion.  Therefore, since he has limitation of flexion, which 
is confirmed by his many complaints of pain, the veteran is 
appropriately rated 10 percent under this diagnostic code.  

Under each of the aforementioned diagnostic codes, the 
veteran has not exhibited findings sufficient to warrant any 
more than the already assigned 10 percent rating.  

Since the veteran has not met any of the criteria that would 
warrant a rating in excess of 10 percent on a schedular 
basis, in exceptional cases where evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  

However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his myositis ossificans. Neither does the record 
reflect marked interference with employment due to the 
disability.  He has submitted no evidence of any type of 
employment that would have been affected because of his 
myositis ossificans. There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

Based on the foregoing, the veteran's currently assigned 
10 percent rating appropriately reflects the level of 
disability exhibited by his impairment.  Therefore, a rating 
in excess of the presently assigned 10 percent is not 
warranted.  


ORDER

Entitlement to an increased rating for healed fracture of the 
distal third of the left femur with myositis ossificans into 
the quadriceps muscle, is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


